CORNELIUS, Judge,
concurring.
I concur in the lead opinion.
However, I wish to clearly express my opinion that once a motion for a new trial is timely filed specifying possible errors reasonably thought to exist by the party, it is within the sound discretion of the trial court to continue the hearing of the motion as justice requires.
I believe that Rule 33(b) Tennessee Rules of Criminal Procedure is directory as authorizing amendments liberally until the day of hearing the motion for a new trial. It is not intended to allow the trial court to extend the time for filing the entire motion in contravention to T.C.A. § 40-35-401.